DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Specifically, claim 15 recites:
“means for controlling the unmanned aerial vehicle”. Such means for controlling which will be interpreted as the monitoring controller 430 in Fig. 11 and paragraphs 0026 and 0028. This controller is operatively coupled to a processor and memory and therefore has sufficient material structure to perform the claimed functions. 
“means for detecting a watermark in the radio broadcast”. Such means for detecting a watermark will be interpreted as the watermark decoder 410 in Fig. 11 and paragraph 0027. This decoder is operatively coupled to a processor and memory and therefore has sufficient material structure to perform the claimed functions. 
“means for reporting at least one of the detected watermark or information associated with the detected watermark to a remote receiver”. This means for reporting will be interpreted as transceiver 415 in Fig. 11 and paragraph 0028. The transceiver is operatively coupled to a processor, memory, and an output device, and therefore has sufficient material structure to perform the claimed functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kosseifi et al. (U.S. Pat. Pub. No. US2018/0292844 A1) in view of Topchy et al. (U.S. Pat. No. US2016/0021435 A1). 

Regarding claim 1, Kosseifi teaches:
An unmanned aerial vehicle (see Fig. 3, item 110), the vehicle comprising: 
at least one memory (see Fig. 3, item 113); 
computer readable instructions (see paragraph 0006 for memory storing instructions); and 
processor circuitry to execute the computer readable instructions to (see paragraph 0006 for “processors” that execute instructions to control a UAV to fly in certain ways): 
control the unmanned aerial vehicle to travel to a first radio station site to monitor a radio broadcast associated with the first radio station site (see paragraph 0032 for an “external controller” that gives “instructions from an operator” to the UAV. Note that paragraph 0020 teaches that the disclosure of Kosseifi applies to cell phone towers as well as “other radio modules”. See paragraph 0065 for the UAV detecting not only cellular signals but also “radio frequency”.); 
Yet Kosseifi does not explicitly teach:
processor circuitry to execute the computer readable instructions to: 
detect a watermark in the radio broadcast; and 
report at least one of the detected watermark or information associated with the detected watermark to a remote receiver.  
However, Topchy teaches:
processor circuitry to execute the computer readable instructions to:
detect a watermark in the radio broadcast (see Topchy, paragraph 0031, for a vehicle 115, which can be a "UAV," and “include[s] a watermarked acoustic signal detector” 110A-D, “to detect water-marked acoustic signal(s)”. In other words, Topchy teaches a UAV with a watermark detector. See paragraph 0023 for the watermarked acoustic signal generator 105 being the same as those that “enable monitoring of radio broadcasts.” Therefore, the watermarked acoustic signal detector 110 aboard UAV 115 is capable of detecting watermarks in radio broadcasts. So Topchy teaches radio broadcasting equipment, and as well as watermark detection equipment 110. Item 110 is onboard UAV 115. According to paragraph 0031, item 110 detects watermarks.); and 
report at least one of the detected watermark or information associated with the detected watermark to a remote receiver (see Topchy paragraph 0029 for the watermarked acoustic signal detectors 110A-D that “include one or more digital interfaces” to “report” digital information decoded from a watermark signal to a receiving device…such as a collection facility, a computer, etc..”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kosseifi, to add the additional features of detecting a watermark in the radio broadcast, and reporting at least one of the detected watermark or information associated with the detected watermark to a remote receiver, as taught by Topchy. The motivation for doing so would be to obtain and process watermark data, as recognized by Topchy (see paragraph 0029). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
In summary, Kosseifi teaches a UAV with sensors on it that flies around a cell tower or other radio tower and collects signal data, including radio frequency data. Topchy goes on to teach that the sensors on the UAV can specifically be capable of reading radio station signals and decoding watermarks. 
What the examiner is arguing here is that using a UAV to monitor a cell phone signal associated with a cell phone site is conceptually at least very close to using a UAV to monitor a radio broadcast signal from a radio station site. Both use a UAV to monitor the signals coming from a tower. Could a patent on a UAV that flies to measure radio signals at a radio tower be issued when prior art teaches a UAV that flies to measure RF (radio frequency) signals at a cell tower? Is there an inventive concept there? The question demonstrates the conceptual closeness of the ideas. This closeness would exist even if it were not explicitly stated in the art. The closeness is explicitly taught in the art in the references cited in the “Conclusion” section of this detailed action. 


Regarding claim 2, Kosseifi and Topchy teach the unmanned aerial vehicle of claim 1.
Kosseifi further teaches:
An unmanned aerial vehicle wherein the processor circuitry is to 
control the unmanned aerial vehicle to visit multiple radio station locations based on a schedule (see Kosseifi, paragraph 0022 for visiting multiple station locations on a schedule for a UAV that is “given a route or a set of routes to autonomous fly at one time” and collects signal information during the flight.).  

Claims 9 and 16 are substantially similar to claim 2 and are rejected for similar reasons. 

Regarding claim 8, Kosseifi teaches:
A method for performing radio station monitoring using an unmanned aerial vehicle, the method comprising: 
controlling, by executing an instruction with at least one processor, the unmanned aerial vehicle to travel to a first radio station site to monitor- 36 -PATENT20004/81180315US02 a radio broadcast associated with the first radio station site (see paragraph 0032 for an “external controller” that gives “instructions from an operator” to the UAV. Note that paragraph 0020 teaches that the disclosure of Kosseifi applies to cell phone towers as well as “other radio modules”. See paragraph 0065 for the UAV detecting not only cellular signals but also “radio frequency”. See paragraph 0006 for a processor that executes instructions stored in memory.); 
Yet Kosseifi does not explicitly teach:
detecting, by executing an instruction with at least one processor, a watermark in the radio broadcast; and 
reporting, by executing an instruction with at least one processor, at least one of the detected watermark or information associated with the detected watermark to a remote receiver.  
However, Topchy teaches:
detecting, by executing an instruction with at least one processor, a watermark in the radio broadcast (see Topchy, paragraph 0031, for a vehicle 115, which can be a "UAV," and “include[s] a watermarked acoustic signal detector” 110A-D, “to detect water-marked acoustic signal(s)”. In other words, Topchy teaches a UAV with a watermark detector. See paragraph 0023 for the watermarked acoustic signal generator 105 being the same as those that “enable monitoring of radio broadcasts.” Therefore, the watermarked acoustic signal detector 110 aboard UAV 115 is capable of detecting watermarks in radio broadcasts. So Topchy teaches radio broadcasting equipment, and as well as watermark detection equipment 110. Item 110 is onboard UAV 115. According to paragraph 0031, item 110 detects watermarks.); and 
reporting, by executing an instruction with at least one processor, at least one of the detected watermark or information associated with the detected watermark to a remote receiver (see Topchy paragraph 0029 for the watermarked acoustic signal detectors 110A-D that “include one or more digital interfaces” to “report” digital information decoded from a watermark signal to a receiving device…such as a collection facility, a computer, etc..”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kosseifi, to add the additional features of detecting, by executing an instruction with at least one processor, a watermark in the radio broadcast, and reporting, by executing an instruction with at least one processor, at least one of the detected watermark or information associated with the detected watermark to a remote receiver, as taught by Topchy. The motivation for doing so would be to obtain and process watermark data, as recognized by Topchy (see paragraph 0029). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 15, Kosseifi teaches:
An unmanned aerial vehicle, the vehicle comprising: 
means for controlling the unmanned aerial vehicle to travel to a first radio station site to monitor a radio broadcast associated with the first radio station site (see paragraph 0032 for an “external controller” that gives “instructions from an operator” to the UAV. Note that paragraph 0020 teaches that the disclosure of Kosseifi applies to cell phone towers as well as “other radio modules”. See paragraph 0065 for the UAV detecting not only cellular signals but also “radio frequency”.).
Yet Kosseifi does not explicitly teach:
An unmanned aerial vehicle, the vehicle comprising: 
means for detecting a watermark in the radio broadcast; and 
means for reporting at least one of the detected watermark or information associated with the detected watermark to a remote receiver.  
However, Topchy teaches:
An unmanned aerial vehicle, the vehicle comprising: 
means for detecting a watermark in the radio broadcast (see Topchy, paragraph 0031, for a vehicle 115, which can be a "UAV," and “include[s] a watermarked acoustic signal detector” 110A-D, “to detect water-marked acoustic signal(s)”. In other words, Topchy teaches a UAV with a watermark detector. See paragraph 0023 for the watermarked acoustic signal generator 105 being the same as those that “enable monitoring of radio broadcasts.” Therefore, the watermarked acoustic signal detector 110 aboard UAV 115 is capable of detecting watermarks in radio broadcasts. So Topchy teaches radio broadcasting equipment, and as well as watermark detection equipment 110. Item 110 is onboard UAV 115. According to paragraph 0031, item 110 detects watermarks.); and 
means for reporting at least one of the detected watermark or information associated with the detected watermark to a remote receiver (see Topchy paragraph 0029 for the watermarked acoustic signal detectors 110A-D that “include one or more digital interfaces” to “report” digital information decoded from a watermark signal to a receiving device…such as a collection facility, a computer, etc..”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kosseifi, to add the additional features of means for detecting a watermark in the radio broadcast; and means for reporting at least one of the detected watermark or information associated with the detected watermark to a remote receiver, as taught by Topchy. The motivation for doing so would be to obtain and process watermark data, as recognized by Topchy (see paragraph 0029). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Topchy in view of Kosseifi in further view of Obaidi (U.S. Pat. Pub. No. US2017/0090484 A1).

Regarding claim 3, Kosseifi and Topchy teach the unmanned aerial vehicle of claim 2.
Yet Kosseifi and Topchy do not further teach:
An unmanned aerial vehicle wherein 
the schedule includes a condition based on available power of the unmanned aerial vehicle.  
However, Obaidi teaches:
An unmanned aerial vehicle wherein 
the schedule includes a condition based on available power of the unmanned aerial vehicle (see paragraph 0015 for scheduling UAV flights based on available battery power of the UAV).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kosseifi and Topchy to add the additional features of an unmanned aerial vehicle wherein the schedule includes a condition based on available power of the unmanned aerial vehicle, as taught by Obaidi. The motivation for doing so would be to ensure the selected UAV completes the mission, as recognized by Obaidi (see paragraph 0015).

Claims 10 and 17 are substantially similar to claim 3 and are rejected for similar reasons. 

Claims 4, 11, 18, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kosseifi in view of Topchy in further view of Priest et al (U.S. Pat. Pub. No. US20160309337 A1) in further view of Hennacy et al. (U.S. Pat. Pub. No. US20200045353 A1).

Regarding claim 4, Kosseifi and Topchy teach the unmanned aerial vehicle of claim 1.
Yet Kosseifi and Topchy do not further teach:
An unmanned aerial vehicle wherein the processor circuitry is to 
control the unmanned aerial vehicle to perform a troubleshooting operation associated with the first radio station site in response to - 35 -PATENT 20004/81180315US02 identification by the unmanned aerial vehicle of a watermark error in the radio broadcast.  
However, Priest teaches:
An unmanned aerial vehicle wherein the processor circuitry is to 
control the unmanned aerial vehicle to perform a troubleshooting operation associated with the first radio station site in response to - 35 -PATENT20004/81180315US02identification by the unmanned aerial vehicle of a here and elsewhere the examiner has used a double strikethrough to clearly indicate what the examiner thinks is and is not taught by the cited reference. The examiner thinks this makes for a clear detailed action in the interest of compact prosecution. Also note that according to the published specification of the instant application (Christian et al. - US2022/0155786 A1), paragraph 0039, a troubleshooting operation can include examining an area experiencing signal malfunctions and performing assessments of the areas, such as broadcast coverage measurements. Troubleshooting can also include re-setting the signal via the radio station and, according to paragraph 0039, sending reports to the back offices. With all that in mind, see Priest, paragraph 0107 for a UAV system and method for troubleshooting an RF tower. See paragraph 0142 for a UAV that can measure “signal intensity, signal quality…anomalous events,” and perform “troubleshooting, and quality monitoring.” A watermark error is an anomalous event in a signal. See paragraph 0143 for the UAV being used for troubleshooting after “specific problems” have been “reported by users.” This means the troubleshooting is in response to an error.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kosseifi and Topchy to add the additional features of an unmanned aerial vehicle, further including a monitoring controller to control the unmanned aerial vehicle to perform a troubleshooting operation associated with the radio station in response to identification by the unmanned aerial vehicle of an error in the received radio broadcast, as taught by Priest. The motivation for doing so would be to use the movement capabilities of a UAV to perform tasks in “rural locations,” since a UAV can “fly anywhere about the coverage area” and do so “quicker” and “faster than driving” in a car, as recognized by Priest (see paragraphs 0139-0140). Note that this is the same motivation for using a UAV as the instant application in paragraph 0019.
Yet Kosseifi, Topchy, and Priest do not further teach:
perform a troubleshooting operation associated with the first radio station site in response to- 35 -PATENT20004/81180315US02 identification by the unmanned aerial vehicle of a watermark error in the radio broadcast.  
However, Hennacy teaches:
perform a troubleshooting operation associated with the first radio station site in response to- 35 -PATENT20004/81180315US02 identification see Hennacy, Fig. 1, item 114 and Fig. 2, item 114, for a “watermark outage monitor.” See paragraphs 0018 and 0033-0034 for item 114, the watermark outage monitor, determining if there is an error in a radio watermark and detects if the error is due to an unexpected error in the media signal transmission. See paragraph 0039 for issuing an alert to the broadcast control center when an unexpected watermark outage occurs. Note that according to the specification of the instant application, paragraph 0038, a troubleshooting operation can include sending reports to the back offices. This is what Hennacy teaches.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kosseifi, Topchy, and Priest to add the additional features of performing a troubleshooting operation associated with the radio station in response to identification of a watermark error in the received radio broadcast, as taught by Hennacy. The motivation for doing so would be to alert the broadcast office of a signal problem, as recognized by Hennacy (see paragraph 0039). 
In summary, Priest teaches everything in this claim, except explicitly teaching that the signal problems are watermark problems. Therefore, Hennacy has been added. Yet note that Priest teaches in Fig. 6, step 208, and paragraph 0060, that the UAV that inspects the radio tower carries a mobile device 100, and Hennacy teaches that item 114, the watermark outage monitor, can be put on a mobile device, including any type of computing device (which could include a UAV since a UAV is a mobile computing device). Therefore, putting the device of Hennacy on the UAV of Priest is strongly taught toward.

Claims 11 and 18 are substantially similar to claim 5 and are rejected for similar reasons. 

Regarding claim 6, Kosseifi, Topchy, Priest, and Hennacy teach the unmanned aerial vehicle of claim 4.
Yet Kosseifi and Topchy do not further teach:
An unmanned aerial vehicle wherein the processor circuitry is to 
control the unmanned aerial vehicle to park until deployment to the first radio station site is initiated, 
the deployment to the first radio station site based on a Global Positioning System auto-pilot flight path.  
However Priest further teaches:
An unmanned aerial vehicle wherein the processor circuitry is to 
control the unmanned aerial vehicle to park until deployment to the first radio station site is initiated (see Priest, Fig. 11 and 14 for a UAV that is parked; in Fig. 11 on a station, in Fig. 14 near a station base. See Fig. 7 and paragraph 0086 and its heading for the UAV going “from Cell site to another cell site.” The UAV parks, then is deployed to another station.), 
the deployment to the first radio station site based on a Global Positioning System auto-pilot flight path (see paragraph 0135 for deployment being based on GPS. See paragraph 0082 for the UAV being autonomous.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kosseifi, Topchy, Priest, and Hennacy, to add the additional features of an unmanned aerial vehicle, further including a monitoring controller to control the unmanned aerial vehicle to park until deployment to a radio station is initiated, the deployment to the station based on a Global Positioning System auto-pilot flight path, as taught by Priest. The motivation for doing so would be gather data autonomously from multiple stations, as recognized by Priest (see paragraphs 0086 and 0082). Furthermore, flying a UAV is easier than driving or climbing a station, as recognized by Priest (see paragraphs 0080).

Claim 20 is substantially similar to claim 6 and are rejected for similar reasons. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kosseifi in view of Topchy in further view of Priest in further view of Hennacy in further view of Michini et al. (US20180004207 A1).

Regarding claim 5, Kosseifi, Topchy, Priest, and Hennacy teach the unmanned aerial vehicle of claim 4.
Yet Kosseifi, Topchy, Priest, and Hennacy do not further teach:
An unmanned aerial vehicle wherein the processor circuitry is to 
cause the unmanned aerial vehicle to: travel to different quadrants of a radio station antenna associated with the first radio station site; and perform watermark detection in respective ones of the different quadrants.  
However, Michini teaches:
An unmanned aerial vehicle wherein the processor circuitry is to 
cause the unmanned aerial vehicle to: travel to different quadrants of a radio station antenna associated with the first radio station site; and perform watermark detection in respective ones of the different quadrants (see Michini, Fig. 3 and paragraph 0073, and Fig. 4, points 402, 404, 406, and 408 and paragraph 0077 for a UAV that “has circumnavigated RF transmitter tower 310”, and Fig. 5, and paragraph 0085.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kosseifi, Topchy, Priest, and Hennacy to add the additional features the troubleshooting operation includes the monitoring controller causing the unmanned aerial vehicle to travel to different quadrants of a radio station antenna of the radio station to perform watermark detection with the watermark decoder in the different quadrants, as taught by Michini. The motivation for doing so would be to determine the radio signals at multiple locations that “circumnavigate” the tower, as recognized by Michini (see paragraph 0077). 
This combination would be especially obvious because Priest strongly teaches toward it. Priest teaches in paragraph 0082 gathering data associated with cell site components in “various sectors 54, 56, and 58.” Furthermore, Figs. 31, 32, and Fig. 32, step 1084 teach gathering radio signal data in various locations. 

Claims 12 and 19 are substantially similar to this claim and are rejected for similar reasons. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kosseifi in view of Topchy in further view of Priest.

Regarding claim 13, Kosseifi and Topchy teach the method of claim 8.
Yet Kosseifi and Topchy do not further teach:
A method further including 
controlling the unmanned aerial vehicle to park until deployment to the first radio station is initiated.  
However, Priest teaches:
A method further including 
controlling the unmanned aerial vehicle to park until deployment to the first radio station is initiated (see Priest, Fig. 11 and 14 for a UAV that is parked; in Fig. 11 on a station, in Fig. 14 near a station base. See Fig. 7 and paragraph 0086 and its heading for the UAV going “from Cell site to another cell site.” The UAV parks, then is deployed to another station.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kosseifi, Topchy, Priest, and Hennacy, to add the additional features of controlling the unmanned aerial vehicle to park until deployment to the first radio station is initiated, as taught by Priest. The motivation for doing so would be gather data autonomously from multiple stations, as recognized by Priest (see paragraphs 0086 and 0082). 

Regarding claim 14, Kosseifi and Topchy teach the method of claim 13.
Yet Kosseifi and Topchy do not further teach:
A method wherein 
the deployment to the station based on a Global Positioning System auto-pilot flight path.  
However Priest teaches:
A method wherein 
the deployment to the station based on a Global Positioning System auto-pilot flight path (see paragraph 0135 for deployment being based on GPS. See paragraph 0082 for the UAV being autonomous.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Kosseifi, Topchy, Priest, and Hennacy, to add the additional features of a method of deployment to the station based on a Global Positioning System auto-pilot flight path, as recognized by Priest (see paragraphs 0086 and 0082). 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but might be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, if the applicant choses to incorporate the potentially allowable subject matter into one the independent claims it is possible that this could result in a double patenting rejection involving Christian et al. (US 11,237,559 B2). Therefore, the examiner mentions that here and is available for an interview if the applicant desires one. 
Claim 7 recites:
The unmanned aerial vehicle of claim 1, wherein the processor circuitry is to 
control the unmanned aerial vehicle to park at the first radio station site while monitoring the radio broadcast.  
None of the prior art of record, alone or in combination, teaches all of the limitations of this claim.
First, note that the claim has support in the disclosure. The phrase “monitoring the radio broadcast” is not in the specification of the instant application, but “perform radio station monitoring” is in at least paragraph 0028, which has substantially the same meaning. That paragraph refers to Figs. 1-3 as related to monitoring the radio station. Parking is discussed in paragraph 0037 and Fig. 8, in which the UAV first parks at the station (step 806), then detects watermarks (step 808), then sends a report back to the office (step 810).
Kosseifi and Topchy do not teach parking or landing on a radio tower to monitor a radio broadcast.
Priest, teaches in Fig. 11 and paragraph 0099, a UAV that lands at a “cell tower 12 which physically supports the UAV.” See also the first two sentences of paragraph 0102. This is parking. 
However, as made clear in Priest, paragraph 0149 and elsewhere, the signal measuring discussed in paragraph 0150 that would read on this claim is done “during the flying.” This can be when “flying the UAV in a route” or “in a circular pattern” around a tower, either at a fixed or varying elevation. 
The activity that takes place when landed at the tower in Priest, is related to dropping a payload or installing items on the tower, as shown in paragraphs 104-0106. 
Levien et al. (U.S. Pat. No. 9,733,644 B2) teaches in Fig. 13 and col. 38, lines 10-19, that a UAV (UAD 1005) can land on a desk to deliver a package. See Fig. 31 and col. 46, lines 12-13 for landing on a base 3010. But neither the desk nor base is a radio station site, and neither landing event is performed to monitor a radio broadcast. See Fig. 19 and col. 34, lines 46-64 for delivering a package at a “station,” which is a building. Yet this station is not a radio station or an RF tower. It is a building.
Michini et al. (US2018/0004207 A1) teaches a UAV  that can be sent to inspect various RF towers. The UAV can also be instructed to land, but the landing referred to is an end-point, not a waypoint, of the mission, as shown in paragraphs 0033-0034.
Kimchi et al. (US2015/0120094 A1) teaches in paragraph 0024 a “relay location” in which a UAV can land and charge, retrieve inventory, “and/or receive service”. But according to paragraph 0077 “service” means “repairs” not receive cell or radio service.
Gentry et al. (US Pat. No. 9,527,605 B1) teaches a UAV that can land on a cell or radio tower. But Gentry does not say that the UAV will monitor radio broadcasts will landed. 
Therefore, none of this prior art, alone or in combination, teaches a UAV that parks at a radio station site to monitor the radio broadcast.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Pilskalns (US2020/0004272 A1) teaches a UAV that can inspect a “cell tower [and] radio mast…or any other structure that lends itself to aerial inspection.”
Taipale (US2019/0202555A1) teaches that various sensors such as RF sensors or “communications sensors” can be used on a UAV that inspects “radio towers”. 
Warner et al. (US2020/0371494 A1) teaches in paragraph 0097 and Fig. 9 inspecting a cell tower 904 or broadcast towers 906.
These references, like Michini, teach that much of what is taught for UAV cell tower inspection goes for UAV radio tower inspection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M. ROBERT/Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665